DETAILED ACTION
Status of Application
Supplementary amendments to the claims and applicant arguments/remarks, filed on 05/06/2022, are acknowledged.  
Claims 1, 3-13, 15, 28, 39-42 are pending in this application.  Claims 14, 20, 29-38 have been cancelled.  Claims 2, 16-19, 21-27 have been cancelled previously.  Claims 1, 3, 5, 8-13, 39-42 have been amended.  Claims 1, 3-13, 15, 28, 39-42 are currently under consideration.
Any rejection or objection not reiterated in this action is withdrawn.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
This application, filed October 5, 2021, claims benefit of provisional U.S. Application No. 63/087,515, filed October 5, 2020.

Terminal Disclaimer
The terminal disclaimers, filed on 04/11/2022, disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of any patent granted on pending reference application Nos. 17/383,253; 17/350,478; 17/350,939, have been reviewed and are accepted.  The terminal disclaimers have been recorded.  The nonstatutory double patenting rejections have been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  The prior art teaches a large variety of pharmaceutical compositions comprising [Symbol font/0x67]-hydroxybutyrate and/or derivatives thereof as an active agent and their use for treating narcolepsy, excessive daytime sleepiness associated with various neurodegenerative disorders, fibromyalgia, chronic fatigue, etc.  
The prior art does not teach or suggests pharmaceutical compositions as instantly claimed, i.e., comprising immediate and controlled release components both comprising 4-((l-valyl)oxy)butanoic acid (i.e., a prodrug of [Symbol font/0x67]-hydroxy butyric acid) as an active agent.  Applicant teaches that said compositions providing immediate and controlled release of said active/prodrug allow increasing the amount of active agent/prodrug, decreasing the amount of pharmaceutical excipients, providing thereby high dose pharmaceutical compositions with improved palatability.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Claims 1, 3-13, 15, 28, 39-42 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615